             Case 1:19-cv-09461-AKH Document 18 Filed 02/09/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                               Civil Action No.: 1:19-cv-09461-AKH
BARON WOLMAN,

Plaintiff,

v.

BUZZFEED, INC.,

Defendants.




                 ORDER RE MOTION FOR SUBSTITUTION OF A PARTY




                                           i
         Case 1:19-cv-09461-AKH Document 18 Filed 02/09/21 Page 2 of 2




                                     [PROPOSED] ORDER

       FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY ORDERED:

       The Baron Alan Wolman Archives Trust, appearing through its trustee, Kristi A.

Wareham, Esq., is hereby substituted as the Plaintiff in this action per Fed. R. Civ. P. 25.

       SO ORDERED.



        )HEUXDU\
Dated: ____________________                   By:     V+RQ$OYLQ.+HOOHUVWHLQ
                                                      HONORABLE ALVIN K. HELLERSTEIN




                                                -1-

                       ORDER RE MOTION FOR SUBSTITUTION OF A PARTY
